DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1-3, 5, 7, 8 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azmat et al. U.S. Patent Application Publication 2017/0117223 A1 (the ‘223 reference, related to CN 106876365 A (of record)).
The reference discloses in Figs. 24, 25 and related text an interconnection structure as claimed.
Referring to claim 1, the ‘223 reference discloses an interconnection structure, comprising: 
a first interconnection line (116, paragraph(s) [0191]) at a first level, comprising at least a first portion extending along a first direction (“second direction”); 

a via plug (117, paragraph(s) [0193]) disposed between the first portion of the first interconnection line (116) and the second portion of the second interconnection line (127/127a), and configured to electrically connect the first interconnection line and the second interconnection line, 
wherein the via plug (117) comprises a first pair of sidewalls respectively extending substantially parallel to corresponding sidewalls of the first portion (of the first interconnection line 116, see Fig. 25) and a second pair of sidewalls respectively extending substantially parallel to corresponding sidewalls of the second portion (of the second interconnection line 127/127a, best seen in Figs. 24 and 25).
Referring to claim 2, Fig. 24 depicts that, in a top view, the via plug (117) is substantially center-aligned with an intersection portion of the first portion and the second portion.
Referring to claim 3, although not explicitly disclosed, the second pair of sidewalls of the via plug (117) are respectively substantially coplanar with the corresponding sidewalls of the second portion (of the second interconnection line 127/127a) (because the second portion is an arbitrary portion extending along the second direction).
Referring to claim 5, the reference further discloses that the first interconnection line (116), meeting the claim limitation “at least one of the first interconnection line, the second interconnection line, or the via plug”, comprises a compound (CoSi, NiSi) of a metal element (Co, Ni) and a semiconductor element (Si) (paragraph(s) [0192]). 
Referring to claim 7, the reference further discloses that the compound (of 116) comprises silicide (paragraph(s) [0192]), meeting the claim limitation “at least one of silicide, germanide, or silicon-germanide”.
Referring to claim 8, the reference further discloses that the metal element (Co, Ni) in the compound (CoSi, NiSi) comprises at least one of Ni or Co and the semiconductor element comprises silicon (Si), meeting the claim limitations “at least one of Ni, Pt, Co, Ti, or Ru” and “at least one of silicon or germanium”.
claim 16, the reference further discloses an electronic device (a logic semiconductor device, paragraph(s) [0005]) comprising the interconnection structure detailed above for claim 1.

3.	Claims 1-3, 5, 7, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung U.S. Patent Application Publication 2018/0005703 A1 (the ‘703 reference).
The reference discloses in Figs. 7(a9), 8(e1) and related text an interconnection structure as claimed.
Referring to claim 1, the ‘703 reference discloses an interconnection structure, comprising: 
a first interconnection line (922; 401 (Figs. 7(a9); 8(e1)), paragraph(s) [0242], [0283]) at a first level, comprising at least a first portion extending along a first direction; 
a second interconnection line (924; 402) at a second level higher than the first level, comprising at least a second portion extending along a second direction crossing the first direction; 
a via plug (923; 410, paragraph(s) [0242], [0283]) disposed between the first portion of the first interconnection line (922; 401) and the second portion of the second interconnection line (924; 402), and configured to electrically connect the first interconnection line and the second interconnection line, 
wherein the via plug (923; 410) comprises a first pair of sidewalls respectively extending substantially parallel to corresponding sidewalls of the first portion (of the first interconnection line 922; 401) and a second pair of sidewalls respectively extending substantially parallel to corresponding sidewalls of the second portion (of the second interconnection line 924; 402).
Referring to claim 2, it can be gleaned from Figs. 7(a9); 8(e1) that, in a top view, the via plug (923; 410) is substantially center-aligned with an intersection portion of the first portion and the second portion.
Referring to claim 3, although not explicitly disclosed, the second pair of sidewalls of the via plug (923; 410) are respectively substantially coplanar with the corresponding sidewalls of 
Referring to claim 5, the reference further discloses that the via plug (410), meeting the claim limitation “at least one of the first interconnection line, the second interconnection line, or the via plug”, comprises a compound (silicide) of a metal element and a semiconductor element (paragraph(s) [0249]). 
Referring to claim 7, the reference further discloses that the compound (silicide) comprises silicide (paragraph(s) [0249], [0284]), meeting the claim limitation “at least one of silicide, germanide, or silicon-germanide”.
Referring to claim 16, the reference further discloses an electronic device (a device or apparatus, paragraph(s) [0026]) comprising the interconnection structure detailed above for claim 1.
Referring to claim 18, the reference further discloses that the electronic device comprises a computer (paragraph(s) [0339]), meeting the claim limitation “a smart phone, a computer, a tablet computer, artificial intelligence, a wearable device or a mobile power source”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 17 is rejected under 35 U.S.C. §103 as being unpatentable over Azmat et al. U.S. Patent Application Publication 2017/0117223 A1 or Chung U.S. Patent Application Publication 2018/0005703 A1.
	Referring to claim 17, Azmat or Chung discloses the interconnection structure as detailed above for claim 16, but does not discloses a display electrically connected to the .

Allowable Subject Matter
5.	Claims 10-15 are allowable over the prior art of record. 
	Claims 4, 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an interconnection structure and a method of manufacturing an interconnection structure with all exclusive limitations as recited in claims 4, 6, 9, and 10,
which may be characterized:
(claim 4) in that the first pair of sidewalls of the via plug is recessed by substantially the same distance with respect to the corresponding sidewalls of the first portion, respectively;
(claim 6) the via plug  and the first interconnection line and/or the second interconnection line comprise different semiconductor elements of the metal element and the semiconductor element comprised in the via plugs, the first interconnection line and the second interconnection line;
(claim 9) in a gap or a low-k dielectric material disposed between the third portion of the third interconnection line and the fourth portion of the fourth interconnection line, at a position where the third portion and the fourth portion intersect; or


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


09-08-2021
/TU-TU V HO/Primary Examiner, Art Unit 2818